United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1528
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Marcus Garcia Bland,                    *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: July 19, 2002

                                  Filed: July 26, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       After Marcus Garcia Bland was charged with possessing with intent to
distribute in excess of 50 grams of a mixture containing cocaine base, in violation of
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), Bland moved to suppress evidence seized
from his residence. The district court* denied the motion, Bland pleaded guilty, and
the district court sentenced him to 210 months imprisonment and 5 years supervised
release.

      *
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       On appeal, Bland's counsel filed a brief and moved to withdraw under Anders
v. California, 386 U.S. 738 (1967), arguing the district court improperly denied the
motion to suppress. Bland has not filed a pro se supplemental brief.

       An appeal of the denied motion to suppress is foreclosed by Bland's
unconditional guilty plea. See United States v. Jennings, 12 F.3d 836, 839 (8th Cir.
1994). Also, having independently reviewed the record, we find no nonfrivolous
issues. Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we affirm the district court
and grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-